


Exhibit 10.4


REPRESENTATIVE JOINDER AGREEMENT NO. 1 dated as of June 20, 2014 (the
“Representative Joinder Agreement”) to the INTERCREDITOR AND COLLATERAL
COOPERATION AGREEMENT dated as of May 22, 2013 (the “Intercreditor Agreement”),
among JPMORGAN CHASE BANK, N.A. (“JPMorgan”), as existing Representative with
respect to the ABL Credit Agreement (as in effect prior to the execution of this
Representative Joinder Agreement, the “Existing ABL Credit Agreement”), GOLDMAN
SACHS BANK USA (“GS Bank”), as Representative with respect to Term Loan
Agreement, J.C. PENNEY CORPORATION, INC. (the “Borrower”) and each of the other
Grantors party thereto.
A.    Capitalized terms used herein but not otherwise defined herein shall have
the meanings assigned to such terms in the Intercreditor Agreement.
B.    The Borrower and/or one or more of the other Grantors proposes to incur
ABL Secured Obligations and the Person identified in the signature pages hereto
as the “Representative” (the “Replacement Representative”) will serve as the
agent for the holders of such ABL Secured Obligations. The ABL Secured
Obligations are being designated as such by the Borrower in accordance with
Section 10 of the Intercreditor Agreement. The Credit Agreement, dated of even
date herewith, by and among the Borrower, the other Grantors, the Replacement
Representative and the other parties thereto constitutes a Replacement ABL
Credit Agreement in accordance with Section 6.2(a) of the Intercreditor
Agreement and the definition of Replacement ABL Credit Agreement.
C.    Accordingly, the Replacement Representative and the Borrower agree as
follows, for the benefit of the Replacement Representative, the Borrower and
each other party to the Intercreditor Agreement:
Section 1. Accession to the Intercreditor Agreement. The Replacement
Representative hereby (a) accedes and becomes a party to the Intercreditor
Agreement as the Representative for the holders of the ABL Secured Obligations
(the “ABL Secured Parties”) and replaces JPMorgan in such role, (b) agrees, for
itself and on behalf of the ABL Secured Parties from time to time in respect of
the ABL Secured Obligations, to all the terms and provisions of the
Intercreditor Agreement and (c) shall have all the rights and obligations of a
Representative under the Intercreditor Agreement. In connection with that
certain Payoff Letter dated as of the date hereof, between JPMorgan and the
Grantors, JPMorgan hereby resigns as Representative under the Intercreditor
Agreement with respect to the ABL Credit Agreement.
Section 2. Representations, Warranties and Acknowledgement of the Replacement
Representative. The Replacement Representative represents and warrants to each
other Representative and to the Secured Parties that (a) it has full power and
authority to enter into this




--------------------------------------------------------------------------------

 

Representative Joinder Agreement, in its capacity as the Representative with
respect to the ABL Secured Obligations, (b) this Representative Joinder
Agreement has been duly authorized, executed and delivered by it and constitutes
its legal, valid and binding obligation, enforceable against it in accordance
with the terms of this Representative Joinder Agreement and (c) the ABL Loan
Documents relating to the ABL Secured Obligations provide that, upon the
Replacement Representative’s entry into this Representative Joinder Agreement,
the secured parties in respect of such ABL Secured Obligations will be subject
to and bound by the provisions of the Intercreditor Agreement.
Section 3. Counterparts. This Representative Joinder Agreement may be executed
in counterparts, each of which shall constitute an original, but all of which
when taken together shall constitute a single contract. This Representative
Joinder Agreement shall become effective when each other Representative shall
have received a counterpart of this Representative Joinder Agreement that bears
the signature of the Replacement Representative. Delivery of an executed
counterpart of a signature page to this Representative Joinder Agreement by
telecopy or electronic image scan transmission (such as a “pdf” file) shall be
effective as delivery of a manually signed counterpart of this Representative
Joinder Agreement.
Section 4. Benefit of Agreement. The agreements set forth herein or undertaken
pursuant hereto are for the benefit of, and may be enforced by, any party to the
Intercreditor Agreement.
Section 5. Governing Law. THIS REPRESENTATIVE JOINDER AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
AND (TO THE EXTENT APPLICABLE) THE BANKRUPTCY CODE.
Section 6. Severability. In the event any one or more of the provisions
contained in this Representative Joinder Agreement should be held invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.
Section 7. Notices. All communications and notices hereunder shall be in writing
and given as provided in Section 11.7 of the Intercreditor Agreement. All
communications and notices hereunder to the Replacement Representative shall be
given to it at the address set forth under its signature hereto, which
information supplements Section 11.7 of the Intercreditor Agreement.




--------------------------------------------------------------------------------

 

Section 8. Expenses. The Borrower agrees to reimburse each Representative for
its reasonable out-of-pocket expenses in connection with this Representative
Joinder Agreement, including the reasonable fees, other charges and
disbursements of counsel for each Representative.
[Signature Pages Follow]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Replacement Representative has duly executed this
Representative Joinder Agreement to the Intercreditor Agreement as of the day
and year first above written.


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Representative with respect to the
Replacement ABL Credit Agreement and holders of the ABL Secured Obligations
thereunder
By:
/s/ Irene Rosen Marks
Name: Irene Rosen Marks
Title: Managing Director



Address for notices:
One Boston Place, 19th Floor
Boston, MA 02108
Attention of:
Portfolio Manager – JC Penney
Telecopy:
(617) 523-4027




[Signature page to Representative Joinder Agreement]



--------------------------------------------------------------------------------

 

Acknowledged by:
JPMORGAN CHASE BANK, N.A., as resigning Representative with respect to the
Existing ABL Credit Agreement
By:
/s/ Sarah L. Freedman
Name: Sarah L. Freedman
Title: Executive Director



GOLDMAN SACHS BANK USA, as Representative with respect to the Term Loan
Agreement
By:
/s/ Anisha Malhotra
Name: Anisha Malhotra
Title: Authorized Signatory




[Signature page to Representative Joinder Agreement]

--------------------------------------------------------------------------------

 

Acknowledged and agreed by:
J. C. Penney Corporation, Inc., as Borrower
By:
/s/ Michael Porter
Name: Michael Porter
Title: Vice President and Treasurer




[Signature page to Representative Joinder Agreement]